Citation Nr: 0119825	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-26 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chest pain 
disorder including as secondary to service-connected 
tuberculosis or service-connected rib removals.  

2.  Entitlement to service connection for asthma including as 
secondary to service-connected tuberculosis or service-
connected rib removals.  


REPRESENTATION

Appellant represented by:	Robert B. Amidon, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran has verified service with the U.S. Coast Guard 
Merchant Marine for the purposes of VA benefits, from January 
1945 to August 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the April 1994 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
service connection for tuberculosis, asthma and chest pains. 
In a Hearing Officer Decision, dated in March 1996, the RO 
granted service connection for tuberculosis, effective 
February 1992.  In November 1997, the veteran was afforded a 
video conference hearing before a member of the Board, 
regarding the issues of service connection for asthma and 
chest pain.

In the course of appeal the Board in February 1998 remanded 
the veteran's claims for certain development including 
medical examination and opinion.  Following such development, 
review of the claims by the RO, and the RO's issuance of 
Supplemental Statements of the Case in March 2001 and April 
2001, the case is returned to the Board for further review.  

In the Introduction to that February 1998 Remand, the Board 
noted that it appeared in several statements and in the 
veteran's November 1997 testimony that the veteran was also 
seeking increased ratings for his service-connected 
tuberculosis and removal of ribs.  The Board referred these 
matters to the RO for appropriate action.  A current review 
of the claims folder reveals that appropriate action has not 
yet been taken by the RO.  These claims for increased ratings 
are again referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  A chest pain disorder did not develop in service, and was 
not caused by or aggravated by the veteran's inactive 
pulmonary tuberculosis and rib removals.  

2.  Asthma did not develop in service, and was not caused by 
or aggravated by the veteran's inactive pulmonary 
tuberculosis and rib removals.  


CONCLUSIONS OF LAW

1.  A chest pain disorder was not incurred in service and was 
not caused by or aggravated by the veteran's service-
connected inactive pulmonary tuberculosis or his service-
connected rib removals.  38 U.S.C.A. § 1110 (West 1991 & Supp 
2001); 38 C.F.R. §§ 3.303, 3.310 (2000).

2.  Asthma was not incurred in service and was not caused by 
or aggravated by the veteran's service-connected inactive 
pulmonary tuberculosis or his service-connected rib removals.  
38 U.S.C.A. § 1110 (West 1991 & Supp 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual Background

The veteran has verified service with the U.S. Coast Guard 
Merchant Marine for the purposes of VA benefits, from January 
1945 to August 1945.

Medical records of treatment at military medical facilities 
show that the veteran had chest pain associated with far-
advanced, progressive pulmonary tuberculosis, with 
hospitalization and treatment for tuberculosis at these 
facilities from 1946 to 1950.  However, these records do not 
identify any chest pain disorder distinct from the 
tuberculosis.  Treatment and medical monitoring at military 
medical facilities for inactive, far advanced tuberculosis 
continued through February 1960.  The veteran was also 
treated for tuberculosis perichondritis of the larynx and 
chronic bronchitis, which were diagnosed in 1950.  Medical 
treatments performed at military medical facilities included 
thoracoplasty of eight upper ribs on the left, completed in 
July of 1947.  There was collapse of the left thorax due to 
the left thoracoplasty.  Hospitalization from April 1950 to 
September 1950 included a right thoracotomy performed in May 
1950, with segmented resection of the superior segment of the 
right lower lobe.  By November 1950 the upper eight ribs on 
the left and the sixth and seventh ribs posteriorly on the 
right were surgically absent and the fifth and eight ribs on 
the left posteriorly were surgically interrupted.  

Military medical facility treatment records from April and 
September of 1954 noted that the veteran was working eight 
hours per day as a secretary but still had some shortness of 
breath upon moderate exertion.  A January 1955 treatment 
record from the same facility notes the veteran's report that 
he still had periods of shortness of breath upon moderate 
exertion, which he described as feeling almost like an 
allergy, explaining that the shortness of breath would come 
with changes in the weather.  Tuberculosis of the lungs, far 
advanced, with segmental right and left thoracoplasty, was 
diagnosed.  There was no diagnosis of asthma.  The military 
medical facility records contained within the claims folder, 
dating from 1946 to 1960, contain no assessment or diagnosis 
of asthma.  

In response to VA requests in 1993 for records of past 
clinical treatment, the Lutheran Medical Center, Brooklyn, 
New York, and the Brooklyn Jewish Hospital, Brooklyn, New 
York, informed that past records of treatment of the veteran 
had been destroyed.  Johns Hopkins Medical Services 
Corporation informed that it had no records of treatment of 
the veteran.  No response was received from Motion Picture 
Hospital, Woodland Hills, California. 

The UCLA Medical Hospital, Los Angeles, California, provided 
a record of hospitalization in February 1978 for diagnosed 
pneumonia. While the veteran's history of past tuberculosis 
was noted, there was no mention of asthma, and treatment did 
not include inhalers.  

The claims folder contains VA treatment records dated between 
January 1993 and January 1999.  The veteran was briefly 
hospitalized in January 1993 for hypothyroidism and 
bronchitis, with the veteran's symptoms then including 
increased dyspnea including on exertion, productive cough, 
and increased pain. A medical history was then noted of 
tuberculosis, pneumonia, and asthma.  Admission medications 
included Proventil.  He was treated for assessed ineffective 
breathing pattern.  January 1993 X-rays showed status post 
left thoracoplasty with underlying chronic obstructive 
pulmonary disease, compensatory increased right lung volume, 
and circumscribed lucencies in the left perihilar region 
consistent with localized areas of bronchiectasis.  These 
X-rays also showed evidence of old fractured ribs in the 
upper chest and a rightward deviated trachea.  Bilateral 
residuals of old pleuritis were also observed.  

VA outpatient treatment records from January 1993 through 
January 1999 included records of respiratory health 
maintenance including for the veteran's inactive tuberculosis 
status post thoracoplasty.  Prescribed medications included 
Albuterol inhaler, Ipratropium inhaler, and Triamcinolone 
ointment.  

In an October 1997 letter, S. Kahn, M.D., a private 
physician, informed that the veteran was recently evaluated 
by him, with complaints of dyspnea and wheezing.  The 
physician noted the veteran's pertinent respiratory history.  
The physician reported that pulmonary function tests were 
performed in October 1997 showing severe obstructive and 
restrictive lung disease.  The physician prescribed continued 
use inhalers.  

At a November 1997 video conference hearing before the 
undersigned Board member, the veteran testified that he could 
not recall the approximate date of onset of his asthma, but 
that he was treated by an allergy specialist at the Brooklyn 
Jewish Hospital in the mid 1950's who diagnosed bronchial 
asthma at that time.  He testified that he was also treated 
at Marine hospitals, currently known as Public Health Service 
hospitals.  He testified that he was currently treated twice 
yearly for asthma at the Westwood VA hospital.  He testified 
that he was prescribed inhalers on those visits.  He added 
that he was also treated by a private physician, Dr. S. E. 
Kahn, who did not specifically discuss asthma with him.  He 
testified that he used inhalers daily as well as more 
frequently to relieve tightness and wheezing in his chest.  
However, he explained that while the inhalers helped a great 
deal, he always had tightness in the chest and could never 
breathe as a person with a normal respiratory system did.  He 
testified that his physical activity was limited to slow 
walking and no lifting.  He added that at times he had severe 
pain, and in a normal day he took 1,200 milligrams of over-
the-counter Ibuprofen for his chest pain.  He testified that 
he was first prescribed the Ibuprofen for chest and upper 
body pain by a private physician as part of treatment for 
injuries following an automobile accident.  He testified that 
he had three types of pain:  a burning pain on the left side 
and the back where his ribs were removed;  pain in the deep 
chest and the back which he attributed to scars in the 
pleural walls and the lungs and to his limited lung capacity; 
and pains in the muscles, especially on the left side in the 
armpit, from struggling to breathe, which he associated with 
his asthmatic wheezing.  

A December 1999 record of treatment from the Greater Los 
Angeles Healthcare System reported the veteran's complaints 
of generalized anterior chest pain with inspiration, which 
the veteran described as different from pleuritic or post-
surgical chest pain, and which the veteran reported occurred 
every day and worsened on days with hot and smoggy air.  He 
also reported coughing up some brownish phlegm and complained 
of sleep interruption in part due to shortness of breath.  On 
examination, the veteran appeared very fatigued, was very 
dyspeptic, and walked very slowly.  Large post-operative 
scars were observed on both sides of the posterior chest.  
Very little air movement was heard on both sides of the 
lungs.  The extremities showed pretibial edema and were 
positive for clubbing.  Oxygenation was measured before and 
after slow walking.  The examiner assessed severe restrictive 
lung disease due to prior thoracoplasty and lung resection; 
and severe obstructive lung disease likely related to chronic 
obstructive pulmonary disease, to bronchiectasis which was 
likely post-tuberculosis, and to an asthmatic component.  It 
was noted that asthma was demonstrated by both bronchodilator 
response on spirometry and a clinical history of response to 
desensitization treatment. Prescriptions included Proventil 
and Flovent inhalers and Albuterol tablets multiple times 
daily.  Onset of the asthmatic component was noted to be in 
1955.  The examiner commented that chest pain such as that 
complained of by the veteran was not infrequent in patients 
with severe dyspnea and increased work breathing.  The 
examiner explained that such patients could not describe 
their chest tightness in any other way.  The examiner opined 
that such self-described pain symptoms likely were related to 
the veteran's prior history of tuberculosis, thoracoplasty, 
and resulting restrictive and obstructive ventilatory 
defects. 

A VA authorized pulmonary examination was conducted in 
January 2001 to provide responses to questions specifically 
asked in the February 1998 Board remand.  The examiner 
reviewed the veteran's record and examined the veteran.  The 
examiner noted a history of first attack of bronchial asthma 
in 1955-56.  The veteran reported that he began wheezing in 
the home in 1955 due to pet allergens, with treatment at that 
time including immunotherapy against dust, mold, and pollens, 
with reported improvement.  He reported also then being 
treated with epinephrine.  The examiner noted that the 
veteran had never been hospitalized for asthma and had never 
been administered aerosol steroids.  The veteran reported 
that he could walk one-half block slowly and could climb one 
flight slowly, stopping due to dyspnea.  He reported 
producing one teaspoon of brownish phlegm daily.  Recently 
reported chest pains in the December 1999 Greater Los Angeles 
Healthcare System record were noted.   The examiner diagnosed 
status post cavitary pulmonary tuberculosis with eight-rib 
left thoracoplasty, two-rib right pulmonary resection, and 
severe restrictive ventilatory defect; bronchiectasis of the 
left lung, likely resulting from pulmonary tuberculosis; 
atopic individual; and partly reversible obstructive 
ventilatory defect.   

In response to the Board's February 1998 Remand questions, 
the examiner opined that the likely date of onset of the 
veteran's asthma was 1955.  He concluded that there was no 
evidence of incurrence or aggravation of asthma during the 
veteran's period of active duty from January to August of 
1945.  He explained that the veteran's asthma was not related 
to the veteran's service-connected pulmonary tuberculosis 
because tuberculosis does not cause asthma.  He added that 
the veteran was atopic, which meant he had an inherited 
tendency to become allergic, which, together with the 
veteran's sensitization to dog or cat dander, dusts, molds, 
and pollens (by the veteran's history), was the source of his 
asthma.  

The examiner explained that the veteran's symptoms of asthma 
- reversible airway narrowing as shown by lung function tests 
- were not associated with rib removal, and were not, except 
"during the acute stage of infection if then," associated 
with tuberculosis.  The examiner added that symptoms of 
wheezing, dyspnea, and chest tightness were characteristic of 
both asthma or tuberculosis.   
 
The examiner noted that the veteran's anterior chest 
discomfort was due to irritation of the trachea and central 
airways, as with influenza and ozone pollution exposure.  He 
added that gastric reflux with aspiration could also cause 
this anterior chest discomfort.  He added that the veteran's 
generalized aching of the thorax could be due to residuals of 
the veteran's extensive surgery, or could be due to unrelated 
arthritis of the spine and shoulders, or to myalgias of the 
flu, or other causes.  The examiner could not relate the 
generalized thoracic pain to asthma except during acute 
severe bronchospastic attacks.  However, the examiner noted 
that the veteran had not been under treatment for any such 
attacks.  

Upon a VA authorized examination by a cardiologist in January 
2001, the examiner reviewed the medical record and performed 
a cardiovascular examination with a stress test using Bruce 
protocol.  The examiner concluded that the veteran's chest 
pain did not appear to be ischemic in origin.  The examiner 
noted that the veteran had severe restrictive and obstructive 
pulmonary disease as well as bronchiectasis.  However, the 
examiner did not speculate on the non-cardiac source of the 
veteran's chest pains.  





2.  Analysis

As noted in the Board's February 1998 remand, the record 
indicates that the appellant served as a member of the U.S. 
Coast Guard Merchant Marine for a period during World War II. 
For the purposes of VA benefits, American Merchant Marine in 
Oceangoing Service during the period of December 7, 1941 to 
August 15, 1945, is included as recognized service pursuant 
to 38 C.F.R. § 3.7 (x)(15) (2000).  Thus, the appellant 
qualifies as a "veteran".

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The Board in its February 1998 Remand required 
that the RO obtain and associate with the claims folder 
records of all medical care providers which the veteran has 
specified as associated with treatment for chest pain or any 
other respiratory disability within recent years.  In a March 
1998 letter to the veteran at his last known address of 
record, the RO requested pertinent information needed to 
obtain such records.  The RO sent a second request in January 
1999.  The veteran provided such information in a response 
received in February 1999.  The RO thereafter requested 
relevant medical records from sources specified in the 
February 1998 Board Remand and in the veteran's February 1999 
response.  While private and VA medical records were obtained 
and associated with the claims folder, one private treating 
physician specified by the veteran, Dr. M. Horwitz, did not 
respond to a records request made by the RO in March 1999 and 
accompanied by an authorization and release signed by the 
veteran.  The RO thereafter in July 1999 requested that the 
veteran obtain and submit for association with the claims 
folder records of Dr. Horwitz's treatment, in light of the 
RO's lack of success in that endeavor.  The veteran responded 
in November 1999, informing of his lack of knowledge as to 
the current whereabouts of that physician.  The veteran also 
underwent VA authorized examinations in January 2001, for 
medical opinions requested by the Board in its February 1998 
Remand.  Reports of those examinations are contained within 
the claims folder.  In short, the RO has reasonably 
endeavored to obtain all relevant treatment records 
identified by the appellant.  The examinations in January 
2001, as well as VA clinical treatment records from January 
1993 to January 1999, taken together, present an informed, 
thorough medical evaluation of the veteran's current 
disorders as related to his claims for service connection for 
a chest pain disorder and asthma, which evaluations are 
consistent with the veteran's medical record as a whole.  The 
VA has satisfied its duties to notify and to assist the 
appellant in this case.  See generally Holliday v. Principi, 
14 Vet App 280 (2001).

The Board notes that in order to establish service connection 
for a disability, there must be evidence that establishes 
that such disability either began in or was aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp 2000); 
38 C.F.R. § 3.303 (2000).  Secondary service connection may 
be granted where the evidence shows that a chronic disability 
has been caused or aggravated by an already service-connected 
disability.  38 C.F.R. § 3.310 (2000); Allen v. Brown, 7 Vet. 
App. 439 (1995). 

2.  A.  Service Connection for a Chest Pain Disorder

In the case of Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Thus the evidence must present an 
underlying chest-pain-related malady for which the veteran 
may be service connected in order for the veteran to receive 
additional compensation (in addition to the compensation 
already received for his service-connected disorders of the 
chest) on the basis of his chest pain symptoms.

The veteran's records of treatment at military medical 
facilities between 1946 and 1960 fail to show treatment 
during the veteran's January 1945 to August 1945 period of 
credited Merchant Marine service for a chest pain disorder 
distinct from the pain associated with the veteran's 
tuberculosis, bronchiectasis, and surgeries including 
multiple rib removals.  Subsequent medical records also fail 
to establish onset of a different disorder causative of chest 
pain during the veteran's January 1945 to August 1945 period 
of credited Merchant Marine service.  The examiner conducting 
the pulmonary examination in January 2001 did not associate 
the veteran's chest pains with any disorder incurred during 
the veteran's January 1945 to August 1945 period of credited 
Merchant Marine service other than his inactive tuberculosis 
and related surgeries with resulting rib removals.  The Board 
recognizes the veteran's testimony and other statements to 
the effect that chest pain distinct from his tuberculosis and 
rib removals had its onset during veteran's January 1945 to 
August 1945 period of credited Merchant Marine service.  
However, absent supporting medical evidence of any such 
distinct disorder causative of chest pain with onset during 
credited service, the Board finds that the preponderance of 
the evidence is against such a conclusion.  38 C.F.R. 
§ 3.303.

To the extent that the veteran's service-connected 
tuberculosis causes chest pain, the Board notes that pain due 
to the veteran's tuberculosis is already refected in the 
disability rating assigned for the veteran's tuberculosis 
under Diagnostic Codes 6721-6813.  Diagnostic Code 6721 is 
the appropriate rating code for the veteran's chronic, far-
advanced, inactive pulmonary tuberculosis.  Under the 
applicable General Rating Formula for Inactive Pulmonary 
Tuberculosis, for two years after the date of inactivity, 
following active tuberculosis, which was clinically 
identified during service or subsequently, a 100 percent 
disability evaluation is assigned. Thereafter, for four 
years, or in any event, to six years after the date of 
inactivity, a 50 percent evaluation is warranted. Thereafter, 
for five years, or for 11 years after the date of inactivity, 
a 30 percent evaluation is warranted. Thereafter, in the 
absence of a schedular compensable permanent residual, a 
noncompensable (0 percent) evaluation is warranted.  
38 C.F.R. § 4.97, Diagnostic Code 6721 (2000).  Note (2) 
following that General Rating Formula within the Diagnostic 
Code informs as follows:  

The graduated 50-percent and 30-percent ratings 
and the permanent 30 percent and 20 percent 
ratings for inactive pulmonary tuberculosis are 
not to be combined with ratings for other 
respiratory disabilities.  Following 
thoracoplasty the rating will be for removal of 
ribs combined with the rating for collapsed lung.  
Resection of the ribs incident to thoracoplasty 
will be rated as removal.  

38 C.F.R. § 4.97 (2000).  These criteria did not change when 
the rating criteria for respiratory disorders, contained 
within 38 C.F.R. § 4.97, were amended effective October 7, 
1996.  

In the March 1996 RO decision granting service connection for 
tuberculosis, the RO assigned a 50 percent rating for the 
disorder under the prior rating criteria for collapsed lung, 
under Diagnostic Code 6813.  Under then Diagnostic Code 6813, 
a partial collapsed lung, with approximately half of a lung 
collapsed, was assigned a 30 percent rating, and a completely 
collapsed lung was assigned a 50 percent rating.  38 C.F.R. 
§ 4.97, Diagnostic Code 6813 (effective prior to October 7, 
1996).  The 50 percent rating assigned for the veteran's 
residuals of tuberculosis, rated on the basis of collapsed 
lung, contemplates associated pain.  To grant a separate 
disability rating for the veteran's pain secondary to 
tuberculosis would amount to adjudicatively impermissible 
pyramiding.  38 C.F.R. § 4.14 (2000).

Similarly, under the appropriate Diagnostic Code, the removal 
of more than six ribs is assigned a 50 percent rating.  
38 C.F.R. § 4.72, Diagnostic Code 5297 (2000).  Notes 
following rating criteria under Diagnostic Code 5297 inform 
as follows:

Note (1):  The rating for rib resection or 
removal is not to be applied with ratings for 
purulent pleurisy, lobectomy, pneumonectomy or 
injuries of pleural cavity.

Note (2):  However, rib resection will be 
considered as rib removal in thoracoplasty 
performed for collapse therapy or to accomplish 
the obliteration of space and will be combined 
with the rating for lung collapse, or with the 
rating for lobectomy, pneumonectomy, or the 
graduated ratings for pulmonary tuberculosis.  

Thus in the veteran's case the resection or removal of eight 
ribs and the associated collapse therapy of the left lung 
were the bases for rating the veteran's rib removals and 
inactive pulmonary tuberculosis under Diagnostic Codes 5297 
and 6813, respectively.  The 50 percent rating assigned under 
Diagnostic Code 5297 for the removal of eight of the 
veteran's ribs contemplates any residual pain associated with 
the rib removals.  Assigning a rating for pain secondary to 
rib removals in addition to the 50 percent already assigned 
would be adjudicatively impermissible pyramiding.  38 C.F.R. 
§ 4.14.  

The examiner's opinion in the January 2001 pulmonary 
examination report attributed anterior chest discomfort 
possibly to trachea and central airways irritation including 
due to ozone pollution.  That examiner attributed general 
thorax aches as possibly due to the veteran's extensive 
surgeries, which, as noted above, are compensated within the 
rating assigned for the veteran's inactive tuberculosis, on 
the basis of the rating assigned for collapsed lung, and the 
rating assigned for the veteran's rib removals.  

Medical evidence has also not been presented of aggravation 
of any separate chest pain disorder by the veteran's service-
connected inactive pulmonary tuberculosis or by his service-
connected rib removals, to afford that basis for service-
connection. 38 C.F.R. § 3.310; Allen.

Absent supporting evidence, other than the veteran's 
allegations, of a distinct chest pain disorder with onset in 
service or of such a disorder secondarily caused by or 
aggravated by the veteran's service-connected inactive 
pulmonary tuberculosis and rib removals, the preponderance of 
the evidence is against the claim for service connection for 
a chest pain disorder, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





2.  B.  Service Connection for Asthma

The veteran has testified at his November 1997 Board hearing 
that he was first diagnosed with asthma in the mid 1950's.  
The year 1955 was accepted by the examiner at the VA 
authorized pulmonary examination in January 2001 as the 
approximate date of first treatment for asthma.  That 
examiner found no evidence of incurrence of the veteran's 
asthma during the veteran's period of credited service from 
January 1945 to August 1945.  The Board also finds no 
independent evidence of incurrence of asthma during that 
period.  The veteran averred at the January 2001 pulmonary 
examination that his asthma had its onset "all along" 
before 1955.  But the medical record does not support such a 
finding.  In fact, a diagnosis of asthma in 1955 is only 
accepted based on the veteran's statements of medical 
history.  A review of the medical record reveals that upon 
hospitalization for pneumonia in February 1978 no asthma was 
noted.  The first medical record within the claims folder 
noting the presence of asthma is a January 1993 VA record of  
hospitalization.  Absent medical evidence to support the 
veteran's allegation that an asthmatic condition was present 
during credited service from January 1945 to August 1945, the 
preponderance of the evidence is against such a conclusion. 
38 C.F.R. § 3.303.

Contrary to the veteran's contentions of a causal 
relationship between his tuberculosis and his asthma, the 
January 2001 pulmonary examiner stated that the veteran's 
asthma was due to an inherited atopic tendency and 
sensitization to certain allergens, and was not produced by 
his tuberculosis with its attendant left lung collapse, right 
partial lobectomy, and rib removals.  Further, the examiner 
noted that the veteran's symptoms of asthma, consisting of 
reversible airway narrowing, were not associated with either 
rib removal or inactive pulmonary tuberculosis.  In other 
words, there was no aggravation of the veteran's asthma 
associated with either of these service-connected disorders.  
The preponderance of the evidence is against the claim that 
the veteran's asthma was caused by or aggravated by his 
service-connected inactive pulmonary tuberculosis or rib 
removals.  38 C.F.R. § 3.310; Allen.

Accordingly, absent supporting evidence, other than the 
veteran's allegations, of asthma with onset in service or of 
asthma secondarily caused by or aggravated by the veteran's 
service-connected inactive pulmonary tuberculosis and rib 
removals, the preponderance of the evidence is against the 
claim for service connection for a asthma, and the claim must 
be denied.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 
3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Service connection for a chest pain disorder is denied.

2.  Service connection for asthma is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

